Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keqi (CN 2250363) in view of Mandawewala (PG Pub. 2007/0087162) as evidenced by "India Cotton and Textile Industries”, Allied Publishers, 1999 in further view of Ezaki et al. (JPH 09-302545). 
Regarding claims 1-8, Keqi teaches a towel product comprising a honeycomb weave structure [Abstract]. Keqi does not teach the claimed yarn composition, yarn length or method of making the yarns. 
However, in the analogous art of towels, Mandawewala teaches a towel woven by entirely hollow yarns made or raw cotton (Shankar 6 cotton is raw cotton as evidenced by "India Cotton and Textile Industries”, Allied Publishers, 1999) wherein the hollow yarns are made by twisting fibers of raw cotton having a length of 28-32mm in order to provide super absorbent hygro, hydrophilic yarns and fabrics, fabrics which are highly absorbent, quick drying, increase in bulk after drying, and have lower tendency to limit [0002, 0019, 0031, 0040, 0051 and 0103]. 
In light of the motivation for using the claimed yarn composition, yarn length or method of making the yarns, as disclosed by Mandawewala as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed yarn composition, yarn length or method of making the yarns of Mandawewala in Keqi in order to provide super absorbent hygro, hydrophilic yarns and fabrics, fabrics which are highly absorbent, quick drying, increase in bulk after drying, and have lower tendency to limit and thereby arrive at the claimed invention.
The previous combination is silent regarding the claimed hollow ratio. However, in the analogous art of hollow yarns, Ezaki et al. teach a hollow yarns with hollow ratios of 10-60% because said hollow ratios increase heat retention properties and the hand properties and improve anti-pill properties and elasticity [0013].  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the motivation for using the claimed hollow ratio, as disclosed by Takeuchi et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed hollow ratio of Ezaki et al. in the previous combination in order to increase heat retention properties and the hand properties and improve anti-pill properties and elasticity and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 12/21/2017 have been fully considered but they are moot as a new rejection has been set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789